Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149716                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                   SC: 149716                            David F. Viviano,
  In re IAQUINTA, Minors.                                          COA: 315136                                       Justices
                                                                   Wayne CC Family Division:
                                                                   12-509215-NA

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 29, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals. The
  factual findings of the Family Division of the Wayne Circuit Court were inadequate for
  review. The Court of Appeals should have remanded the case to the trial court to make
  further factual findings under MCR 3.977(I)(2). Additionally, the Court of Appeals
  accepted the claim of appeal by the guardian ad litem where no appeal of right existed
  under MCR 3.993(A). We REMAND this case to the Family Division of the Wayne
  Circuit Court to make findings of fact sufficient for appellate review, as required by
  MCR 3.977(I).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 22, 2014
           p0819
                                                                              Clerk